Title: [Diary entry: 20 June 1785]
From: Washington, George
To: 

Monday 20th. Mercury at 79 in the Morning—84 at Noon and 86 at Night. Clear with very little wind, Sultry in the Afternoon. My Brother John went up to Alexandria after an early Breakfast. Began to pull the seeds of the Blew, or English grass, and cut the top from the Walnut tree wch. I transplanted in the Spring, as it seemed to be declining; the leaves which had put out falling off by degrees. The Weather being hot and dry I commenced the Watering of the Guinea grass Seeds wch. were sowed on the 13th. Instt. & perceiving the physic Nut & the Seeds of the Flower fence & Acacia to be coming up, I watered these also.